Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,874,741 (‘741).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘741 application discloses a composition useful for the treatment of Sjogren's syndrome, Xerostomia, dry mouth, hypo-salivation, or dental carries due to reduced or compromised salivation, comprising: a therapeutically effective amount of a once a day composition comprising an effective amount of an active agent selected from the group consisting of Cevimeline, Pilocarpine, and Bethanechol, wherein the active agent complexed with ion-exchange resin particles to form drug resin particles, wherein the composition comprises a first plurality of immediate release drug-resin particles and a second plurality of drug-resin particles that are coated for modified release coating, and wherein the composition has an in vivo fasted serum profile with a first and a second peak, wherein the first peak occurs before 3 hours after ingestion of the composition and the second peak occurs after 3 hours after ingestion.  ODT and chewable dosage are found in claims 2 and 6.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art to obtain the claimed invention given the claims of the ‘741 reference.  This is because the ‘741 reference teaches a composition comprising cevimeline, pilocarpine, or bethanechol as an active agent for the same purpose, namely, for the treatment of Sjogren’s syndrome, Xerostomia, dry mouth, hypo-salivation, or dental carries due to reduced or compromised salivation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-15, 17-21 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya US 5,661,171.
Acharya teaches a controlled release pilocarpine composition for the treatment of xerostomia.  See abstract; Examples and column 10.  Once a day composition having blood level concentration suitable to stimulate saliva is found in columns 6-7.  Tablet comprising excipients including organic acid is found in column 8, lines 15-30.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-21 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 2006/0029665, in view of Acharya US 5,661,171.
Singh teaches a pilocarpine composition useful for the treatment of xerostomia or Sjogren’s syndrome.  See abstract and paragraphs 0043-0044 and 0213.  Pilocarpine in a solid complex bound to an ion exchange resin is found in paragraph 0118.  Dosage form including chewable or orally dissolvable tablet is found in paragraph 0145.  Example 3 shows pilocarpine composition is effective to increase salivation.  
Singh is silent as to a once a day dosage form.    
Acharya teaches a controlled release pilocarpine dosage form suitable for once a day for the treatment of xerostomia.  See column 6, lines 32-36.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a once-a-day pilocarpine composition useful for the treatment of xerostomia in view of the teachings of Singh and Acharya.  This is because Acharya teaches a controlled release once-a-day dosage form for the delivery of pilocarpine useful for the treatment of xerostomia is known in the art. 

Claims 2-5, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh US 2006/0029665, in view of Acharya US 5,661,171 Hughes et al. US 2002/0176842 A1.
Singh and Acharya are relied upon for the reasons stated above.  The cited references are silent with respect to the teaching of a cationic exchange resins. 
Hughes teaches the use of an ion exchange resin to provide controlled release of active agent.  Ion exchange includes anionic and cationic.  Active agent includes pilocarpine.  See abstract; and paragraphs 0018-0038.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a cationic exchange resin to prepare a once-a-day pilocarpine composition in view of the teachings of Singh and Acharya to obtain the claimed invention.  This is because Hughes teaches the use of drug ion exchange complex to control the rate of a release of pilocarpine is known in the art. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615